Case 1:18-cv-03543-FB-ST Document 57-9 Filed 06/05/20 Page 1 of 7 PageID #: 421




                   EXHIBIT I
                                                                                34.1
   Case 1:18-cv-03543-FB-ST Document 57-9 Filed 06/05/20 Page 2 of 7 PageID #: 422
In-Flight Service Programs and Policies Handbook                                                           19 Jan 17




Chapter 34                   Performance Development




Overview
                               The guidelines concerning discipline set forth in this document are intended
                               to provide examples of some of Deltas expectations as to conduct and
                               appearance of Delta personnel. Depending on the employees work record
                               or the infraction, one or more of the disciplinary guidelines mentioned in
                               this section may be used. Any list of this nature obviously cannot be all
                               inclusive, and personnel must use their own good judgment at all times.


                               As a flight attendant, you are required to comply with federal regulations and
                               company policies which govern your job including the In-Flight Service
                               Standards of Performance, as listed in the On-Board Manual section of the
                               SkyPro, and Deltas HR policies (formerly known as Human Resources
                               Practices Manual - HRPM). Failure to perform in accordance with Delta
                               standards may result in the application of Performance Development.


                               Performance Development encompasses Delta Air Lines disciplinary
                               process. Items considered in the decision making process include:

                                Length of service
                                Period of lasting, sustained improvement
                                Severity of infraction
                                Aggravating and mitigating circumstances


                               Just as all personnel may resign their employment with Delta at any time
                               and for any reason they choose, Delta may terminate the employment
                               relationship at any time if Delta concludes that such termination is
                               appropriate. This right exists notwithstanding any examples of conduct or
                               the statements contained in this document or elsewhere.




                                                                                           Performance Development
Printed pages of this handbook are for information only. Currency must be verified with online version.
    CONFIDENTIAL                                                                                  DELTA_HS_001676
34.2
  Case   1:18-cv-03543-FB-ST Document 57-9 Filed 06/05/20 Page 3 of 7 PageID #: 423
                                                               In-Flight Service Programs and Policies Handbook
19 Jan 17

Levels of Performance Development
                         The following is a brief outline of Deltas model of Performance
                         Development.

                         Verbal Coaching

                         Verbal coaching is an opportunity for an employee to receive performance
                         feedback early and take the necessary action to change behavior. These
                         sessions also allow an employee the opportunity to ask for help in working
                         with the leader to correct the performance issue. A verbal coaching is not
                         considered a formal Corrective Action, but more like a "word to the wise"
                         that helps leaders and employees proactively communicate before an issue
                         can impact the employee's performance record. Verbal coaching is generally a
                         two-phase process that may include an "informal" stage. If the issue is more
                         serious or the employee has not responded to an earlier verbal coaching, the
                         leader may use a "formal" verbal coaching by documenting the employee's
                         personnel file. While the informal verbal coaching does not have a shelf life
                         associated with it, a formal verbal coaching is active in the local file for 12
                         months or until any written Corrective Action has expired.

                         Written Coaching

                         Documentation of a counseling session as a result of failure to improve
                         performance following a verbal coaching(s). A Written Coaching may also
                         be administered as a result of an infraction which warrants stronger
                         counseling than a verbal coaching. The Written Coaching is maintained in
                         the employees personal file for 18 months or until the most recent written
                         Performance Development expires.

                         Corrective Action Notice

                         An employee is issued a Corrective Action Notice if he/she fails to
                         demonstrate sustained improvement after the issuance of a Written
                         Coaching or commits an infraction serious enough to warrant a higher level
                         of discipline. A Corrective Action Notice remains in the file for 24 months or
                         until the most recent written Performance Development expires.

                         Final Corrective Action Notice

                         A Final Corrective Action Notice may be presented to an employee who has
                         received previous warnings or commits an infraction Delta considers serious
                         enough to warrant a higher level of discipline. A Final Corrective Action
                         Notice may result in review for termination for any infraction or failure to
                         demonstrate adequate improvement during this period. A Final Corrective
                         Action Notice remains in the file for 36 months or until the most recent
                         written Performance Development expires.

                         Please see Deltas Frontline Performance Development Guidelines on
                         DeltaNet for more details.




Performance Development
                Printed pages of this handbook are for information only. Currency must be verified with online version.
   CONFIDENTIAL                                                                             DELTA_HS_001677
                                                                                34.3
   Case 1:18-cv-03543-FB-ST Document 57-9 Filed 06/05/20 Page 4 of 7 PageID #: 424
In-Flight Service Programs and Policies Handbook
                                                                                                           19 Jan 17

Appeals Process
                               Delta values direct communication with and feedback from Delta
                               employees. For this reason, the company has always provided an open door
                               policy to its employees. Through the open door policy, any employee can
                               voice any concern to any member of management, including the Chief
                               Executive Officer. Employees are also able to raise issues or questions up
                               through their own chain of leadership, to their divisions Human Resources
                               representative, or to Deltas Equal Opportunity office.

                               Conflict Resolution Process (CRP)

                               Delta flight attendants are also provided the option of a peer-review appeal
                               process for Performance Development and termination decisions. This is the
                               Conflict Resolution Process (CRP).

                               CRP is not intended to replace Deltas open door policy or the equal
                               opportunity appeal process, but rather to offer an additional avenue for
                               flight attendants when they believe that Deltas policies and procedures
                               have not been appropriately applied.

                               See Conflict Resolution Process in this Handbook and on the IFS Portal.



General Performance Policies
                               All Delta employees are governed by the guidelines of the HR Policies as
                               published on the DeltaNet>Employee Connection. A list of general policies
                               is provided below, with the associated DeltaNet reference. This is not
                               intended to be a complete list of all of Deltas Human Resources policies,
                               nor does it contain the job requirements specific to flight attendants as
                               stipulated in the IFS SkyPro, Flight Attendant Work Rules or FlyRight.

                               Alcohol Policy/Alcohol Testing Requirements:
                                   See DeltaNet> HR> Policies> Employment

                               Anti-Drug Program/Drug Testing Requirements:
                                   See DeltaNet> HR> Policies> Employment

                               Appearance:
                                   See DeltaNet> Company> Our Company> The Way We Fly> The
                                    Delta Brand

                               Company Property, Use of:
                                   See DeltaNet> Company> Our Company> The Way We Fly>
                                    Professionalism and Respect> Using Delta Computers and Other
                                    Equipment




                                                                                           Performance Development
Printed pages of this handbook are for information only. Currency must be verified with online version.
    CONFIDENTIAL                                                                                  DELTA_HS_001678
34.4
  Case   1:18-cv-03543-FB-ST Document 57-9 Filed 06/05/20 Page 5 of 7 PageID #: 425
                                                               In-Flight Service Programs and Policies Handbook
19 Jan 17

General Performance Policies (continued)
                         Paid Personal Time (PPT), Use of:
                             See DeltaNet> HR >Policies> Time & Attendance> Paid Personal
                              Time

                         Pass Privileges, Use of:
                             See DeltaNet> Company> Our Company> The Way We Fly> The
                              Delta Brand
                             Also see DeltaNet> HR> Travel

                         Reliability:
                             See DeltaNet> HR> Policies> Employment > Reliability

                         Social Media
                             See DeltaNet> Company > Our Company> Corporate
                              Communications> Delta Media and Social Media Policy




Flight Attendant Performance Infractions
                         The following are examples of flight attendant performance infractions
                         which may result in Performance Development up to and including
                         termination of employment. As this list is not all-inclusive, please be aware
                         that other performance infractions can result in Performance Development.

                         Failure to Cover Assignment (FTC); No Show
                          Fails to report for an assignment, including training, meetings, etc., as
                           determined by the Manager/Field Service Manager, or calling in sick
                           following the assignment of a trip while on A-Day status.

                         Failure to be Available (FTA)
                          Fails to return call within 20 minutes of being contacted by Scheduling
                           and cannot be reached by telephone
                          Fails to obtain an airport release
                          Calls in sick with less than three hours notice to Scheduling

                         Late for Assignment
                          Arriving late for a scheduled assignment, including training, meetings,
                           conferences, airport standby duty and trip rotations
                          Fails to access the automated crew sign-in system, indicating presence
                           for assignment, in a timely manner.

                         NOTE: Flight attendants are required to notify Scheduling if encountering a
                               delay in reporting for an assignment. However, notification will not
                               excuse tardiness.


Performance Development
                Printed pages of this handbook are for information only. Currency must be verified with online version.
   CONFIDENTIAL                                                                             DELTA_HS_001679
                                                                                34.5
   Case 1:18-cv-03543-FB-ST Document 57-9 Filed 06/05/20 Page 6 of 7 PageID #: 426
In-Flight Service Programs and Policies Handbook
                                                                                                           19 Jan 17

Flight Attendant Performance Infractions (continued)
                               Excessive Absenteeism
                                Repeated absences which impact an employees overall record of
                                 dependability (e.g., tardiness, unscheduled PPT, MTOs, FTCs, FTAs)

                               Safety/Security Compliance

                               Failure to comply with operational standards and/or Federal Aviation
                               Regulations such as, but not limited to:

                                Maintenance and presence of the SkyPro
                                Emergency equipment check/safety announcements
                                Failure to successfully complete mandatory training
                                Aircraft door operations/blown slides
                                Successful completion of Continuing Qualification (CQ) training
                                Sterile flight deck

                               Insubordination

                               Failure to demonstrate respect and professionalism toward supervision
                               during the administration of Deltas standards.

                               Refusal of Assignment
                                Once you have an assignment by bid, pick-up, swap, alternate
                                 assignment when on pay protection availability, escalation (incl.
                                 involuntary), move-up, award/assignment as an A-Day, or drafting,
                                 refusing the assignment could result in Performance Development up to
                                 and including termination of employment.
                                Refusal to accept an assignment as directed by a representative of the
                                 company including a segment which, following appropriate measures
                                 has been deemed safe by the company (e.g., sabotage threat,
                                 mechanical incident, etc.) will result in removal from flight status.




                                                                                           Performance Development
Printed pages of this handbook are for information only. Currency must be verified with online version.
    CONFIDENTIAL                                                                                  DELTA_HS_001680
34.6
  Case   1:18-cv-03543-FB-ST Document 57-9 Filed 06/05/20 Page 7 of 7 PageID #: 427
                                                               In-Flight Service Programs and Policies Handbook
19 Jan 17

IFS Compliance Requirements Policy
                         It is a departmental expectation that all IFS compliance-related
                         requirements be completed by the applicable specified deadline. There are
                         three potential administrative outcomes that may apply in cases when a
                         compliance deadline is not satisfied. They are:

                         1. Performance Development

                         2. Temporary removal of PBS bidding capability-whereby a flight
                            attendant's ability to enter a PBS monthly bid is removed until the said
                            requirement is met.

                         3. Temporary removal of base transfer bidding capability-whereby a flight
                            attendant's ability to be successfully awarded a base/AFP transfer is
                            removed until the said requirement is met.

                         The policy includes, but is not limited to, the following IFS compliance
                         requirements:
                          Timely completion of training events and CBT modules deemed
                           "required, either for all flight attendants or a group of flight attendants,
                           including CQ quarterly CBTs. For transfers, any special training/CBT
                           modules required in a base/AFP must be completed before the effective
                           date of the transfer into the new base/AFP.
                          Possession of a current and valid passport correctly notated in iCrew.
                          Possession of any applicable required visa if in the bottom 50% of a
                           base's A-Day holder population, or if transferring to a base/AFP in which
                           you will be in the bottom 50% of the A-Day holder population. For
                           transfers, the visa must be obtained before the effective date of the
                           transfer.
                          Possession of a Yellow Fever vaccination or waiver in any base/AFP that
                           requires it, or if transferring to a base/AFP that requires it. For transfers,
                           the YF qualification or waiver must be obtained before the effective date
                           of the transfer.

                         Quarterly CBT Requirements
                         When a FA fails to complete their QCQ CBT on time and there is not an
                         equipment qualification requirement, they will:
                          Bid as normal and Performance Development will be applied as
                           appropriately defined in the existing PD guidelines.

                         When a quarterly CQ (QCQ) CBT has an equipment qualification
                         requirement, (e.g., 717) flight attendants failing to meet the completion
                         deadline will:
                          Be marked as ILLG on their schedule until the CBT is complete and will
                           then be assigned A-days according to their seniority for the following
                           month's schedule. Performance Development (PD) will be applied as
                           appropriately defined in the existing PD guidelines.



                                                             End of Chapter




Performance Development
                Printed pages of this handbook are for information only. Currency must be verified with online version.
   CONFIDENTIAL                                                                             DELTA_HS_001681
